Citation Nr: 1622352	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-15 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for dental decay, to include chronic periodontitis. 

2.  Entitlement to an initial rating in excess of 10 percent for pancreatitis.

3.  Entitlement to an initial compensable rating for residuals of a diabetic cataract excision of the left eye.

4.  Entitlement to an effective date prior to October 8, 2013, for the assignment of a 40 percent rating for diabetic polyneuropathy of the right lower extremity.

5.  Entitlement to an effective date prior to October 8, 2013, for the assignment of a 40 percent rating for diabetic polyneuropathy of the left lower extremity.

6.  Entitlement to an effective date prior to December 27, 2012, for the assignment of a 30 percent evaluation for right carpal tunnel syndrome with ulnar neuropathy.

7.  Entitlement to an effective date prior to December 27, 2012, for the assignment of a 20 percent evaluation for left carpal tunnel syndrome.

8.  Entitlement to an effective date prior to December 27, 2012, for the grant of Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had verified active duty service from March 1991 to March 1995, from June 2003 to March 2004, and from July 2005 to March 2011.  He also had periods of active duty for training (ACDUTRA) in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board notes that the March 2014 statement of the case (SOC) characterized the diabetic polyneuropathy claims as claims for increased ratings; however, the record reflects that the Veteran was requesting an earlier effective date for the assignment of a 40 percent rating for each lower extremity.  See April 2014 correspondence accepted in lieu of a VA Form 9).  Accordingly, the Board has recharacterized these issues as reflected on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran died in April 2016.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


